Title: C. W. F. Dumas to the Commissioners: A Translation, 28 April 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 28 April 1778
      
      I hope that you have received my letter of the 23d, which I had the honor to send you from Amsterdam, and in which is found your draft of the letter under consideration. Two of us here, and one in Amsterdam, are eagerly awaiting its return from you, in due form, so that I may present it, &c. We have agreed that I would add, verbally, the insinuation that, from what I have gathered from your other letters written to me, you had communicated in one way or another to those in Amsterdam the information regarding the demarche you are undertaking through my offices. The reason for this precaution is to prevent the man who will receive this letter from my hand, had he the desire to do so, to be agreeable to—— or be in a position to either withhold or even delay transmitting this matter, first to the States of the Provinces, and then to Their High Mightinesses. I have a plan of attack ready for both occasions, which I shall unveil one after the other to overcome the opposition. And, as far as one can predict the course of human affairs, I am sure to be victorious, if not at first, at least by capitulation.
      Nothing new from Germany. The Imperial and Prussian ministers have not yet left their respective courts: that leaves a glimmer of hope for settlement. But with such extensive preparations and the two monarchs warming to the contest between them, each at the head of 150 thousand men, one cannot rely too much on such a glimmer. No harm done. While they will be busy fighting, they will not stand in our way.
      In the enclosed newspaper clippings, the articles between brackets— i.e. dated the 10th and 27th April—were provided by the Grand Facteur and that of the 22d by Chevalier Grand. The pamphlet, whose content was provided me by Mr. A. Lee, will be issued in a few days. It is essential that the public here be convinced that the congress will only make peace on equal terms, and in concert with its allies; in this respect, gentlemen, you would not believe the good these insertions and publications have already accomplished. Liars dare lie only in their own circles now and thus they mightily curse our friends the journalists from Leyden, Delft, and Haarlem, and especially their correspondent.
      
      Beware, gentlemen, of Mercklé.
      My good friends from Amsterdam have offered to take care of 100 to 200 thousand florins in the negotiation that you are planning in Holland, but since I know that Mr. Grand is in charge of that, I will send him the full details of their proposal tomorrow.
      On 6 May, N.B. the Provincial States will meet here. I am, with the utmost devotion, gentlemen, your very humble and very obedient servant
      
       D
      
     